     Case 1:20-cv-00810-AWI-JLT Document 271 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO LOUIS NAVARRO,                            No. 1:20-cv-00810-AWI-JLT (PC)
12                       Plaintiff,                   ORDER ADOPTING FINDINGS AND
13                                                    RECOMMENDATIONS
             v.
14    CATE, et al.,                                   (Doc. No. 270)

15                       Defendants.
16

17          Plaintiff Mario Louis Navarro is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local
20   Rule 302.

21          On October 11, 2020, the assigned magistrate judge issued a screening order, finding that

22   Plaintiff’s third-amended complaint (Doc. No. 117) states cognizable claims of retaliation against

23   Defendants Daveiga and Ruiz, but that its remaining claims are not cognizable. Doc. No. 268.

24   The magistrate judge directed Plaintiff, within thirty days, to file a fourth-amended complaint

25   curing the deficiencies in his pleading or to notify the court of his desire to proceed only on the

26   claims found cognizable. Id. at 10–11. The judge cautioned Plaintiff that failure to comply with
27   the order would result in a “recommend[ation] that this action proceed only on the claims found

28   cognizable . . . and that all other claims and defendants be dismissed with prejudice.” Id. at 11.
     Case 1:20-cv-00810-AWI-JLT Document 271 Filed 01/06/21 Page 2 of 2


 1   Plaintiff failed to file an amended complaint or otherwise respond to the order.

 2          Accordingly, on December 1, 2020, the magistrate judge issued findings and

 3   recommendations, recommending that (1) Defendants Adams, Brooks, Chastain, Comates, Davis,

 4   Grannis, Guzman, Hough, Junious, Neri, Rosenthal, Sheppard-Brooks, and Wortmanbe be

 5   dismissed, and (2) the claims in Plaintiff’s third-amended complaint be dismissed, except for its

 6   claims of retaliation against Defendants Daveiga and Ruiz. Doc. No. 270. The findings and

 7   recommendations were served on Plaintiff and provided him fourteen days to file objections

 8   thereto. Id. at 2. Plaintiff has not filed any objections and the time to do so has passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
10   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

11   findings and recommendations to be supported by the record and proper analysis.

12          Accordingly, IT IS HEREBY ORDERED that:

13            1.    The findings and recommendations issued on December 1, 2020 (Doc. No. 270),

14                  are ADOPTED in full;

15            2.    Defendants Adams, Brooks, Chastain, Comates, Davis, Grannis, Guzman, Hough,

16                  Junious, Neri, Rosenthal, Sheppard-Brooks, and Wortmanbe are DISMISSED;

17            3.    The claims in Plaintiff’s third-amended complaint (Doc. No. 117) are

18                  DISMISSED, except for its claims of retaliation against Defendants Daveiga and

19                  Ruiz, pursuant to 42 U.S.C. § 1983;
20            4.    The Clerk of the Court is DIRECTED to rename this case “Navarro v. Daveiga, et

21                  al.”; and

22            5.    This case is referred back to the assigned magistrate judge for further proceedings.

23
     IT IS SO ORDERED.
24

25   Dated: January 5, 2021
                                                  SENIOR DISTRICT JUDGE
26
27

28

                                                        2
